Under the evidence, appellee agreed to purchase certain property from appellant and, as a part of the purchase price, he paid to appellant's agent $200. The agreement called for an abstract to be furnished appellee, within 30 days, showing a merchantable title, which was not done, whereupon appellee refused to consummate the purchase, rescinded the contract, and demanded a return of the purchase money paid. The title not being merchantable, as agreed, the appellee was entitled to a recovery, and, there being no dispute as to the above facts, the court properly gave the general affirmative charge as requested. Flinn v. Barber, 64 Ala. 193.
But there is still another proposition upon a consideration of which this case must be affirmed. The bill of exceptions recites:
"This was all the evidence except the written receipt and contract which was introduced in evidence when the witness McCumber was testifying, and upon which, together with other evidence, the court gave the general charge for the plaintiff."
It is a settled rule that the conclusion or finding of facts by a trial judge will not be reviewed when it affirmatively appears that there was evidence before the court which is not set out by the record. We will presume that the omitted evidence was sufficient, when considered in connection with all the evidence in the case, to justify the trial judge in giving the general charge for the plaintiff. Wood v. Wood, 119 Ala. 183,24 So. 841; Beard v. Du Bose, 175 Ala. 411, 57 So. 703,63 So. 318; Broughton v. Broughton, 17 Ala. App. 255, 84 So. 635.
For the reasons given above, the judgment is affirmed.
Affirmed.